Citation Nr: 0216510	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  99-02 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1983 to April 
1989.  

This appeal arose from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that continued a 10 percent evaluation 
for the right knee disability and a 0 percent rating for the 
left knee disability.  Subsequently, a December 2000 rating 
decision assigned a 
10 percent evaluation for the left knee disability, effective 
November 12, 1996.  Since the 10 percent rating is not the 
maximum available evaluation, the appeal for an increased 
rating for the left knee disability continues.  AB v. Brown, 
6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  Disability of the right knee is productive of limitation 
of motion with additional functional loss due to pain and no 
more than slight subluxation/lateral instability.

2.  Disability of the left knee is productive of limitation 
of motion with additional functional loss due to pain, but 
without recurrent subluxation or lateral instability.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for disability of the right knee based on limitation of 
motion have not been met.  38 U.S.C.A. §§  1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.10, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5010 (2002).

2.  The criteria for a 10 percent evaluation for right knee 
disability based on instability have been met.  38 U.S.C.A. 
§§  1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
DC 5257 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for disability of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5299-5010, 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that the veteran sustained a 
left lateral collateral ligament strain from a twisting 
injury in 1984; another twisting injury occurred in 1988.  
The veteran twisted her right knee in 1987.  By 1989, the 
veteran had chronic anterior cruciate ligament sprains.  

A rating decision dated in November 1991 granted service 
connection for right knee instability at a rate of 10 percent 
from February 1991.  A noncompensable rating was granted for 
the left knee disability from February 1991.  The bilateral 
knee disabilities were rated under Diagnostic Code 5257.  

The veteran had a right knee arthroscopy, debridement of the 
medial plica in August 1992.  The diagnoses were right knee 
medial plica, degenerative joint disease (DJD) patella.  

The veteran filed a request for an increased rating for her 
bilateral knee disability in October 1997.  

A VA X-ray of the knees on November 12, 1996 was negative for 
abnormalities.  On clinical evaluation, the veteran reported 
that her right knee buckled 2-3 times over the past several 
days.  The assessment was altered level of comfort and 
functioning regarding pain of the right knee.  On objective 
examination, there was no anterior/posterior laxity of the 
right knee.  The left knee was prominent with a questionable 
fat pad below the patella.  Right knee strain and left knee 
pain secondary to overuse were assessed.  VA outpatient 
treatment records dated later in November 1996 indicate that 
the veteran reported that her right knee had become more 
bothersome due to pain with stair climbing, more frequent 
buckling and increased episodes of swelling.  The right knee 
was positive for slight anterior/posterior movement; the left 
knee was stable.  The assessment was internal derangement of 
the right knee.    

VA outpatient treatment records of January 1997 show that the 
veteran had occasional swelling of the right knee.  She 
limited her activities and tried a short jog.  A magnetic 
resonance imaging (MRI) was consistent with ligamentous 
strain and was otherwise unremarkable.  The assessment was 
chronic ligamentous strain of the right knee.  In July 1997, 
the veteran denied any new knee complaints.  She was working 
with no significant problems to date.  The knees were without 
erythema or swelling on examination.  The pertinent 
assessment was bilateral knee pain, stable at present.  A VA 
X-ray of the right knee in October 1997 demonstrated normal 
bones, joints and soft tissues; the impression was stable 
right knee since November 12, 1996.  On clinical examination, 
the veteran complained of crackling while walking and 
occasional buckling.  Objective examination was negative for 
laxity and minimal fluid was palpable.  The assessment was 
right knee strain.  Light duty, with no prolonged walking, 
standing, and lifting was recommended; no squatting was 
advised.  

Private medical records dated in October and November 1997 
show that the veteran was self-referred for right knee pain.  
She described a feeling of instability.  On examination, 
there was no intra-articular effusion; bulge sign was 
negative.  Flexion of the right knee was decreased about 10 
degrees, and there was patellofemoral crepitus with the range 
of motion.  Extension was normal with a normal bony end feel.  
Valgus testing and palpation over the right medial collateral 
ligament (MCL) gave discomfort.  McMurray's and Appley's 
compression testing was painful.  Drawer sign [for 
instability] was negative.  The impression was MCL strain, 
right, with possible medial meniscal involvement.  By 
November 1997, significant improvement of symptoms was noted, 
with no pain with usual physical exertion.  The veteran 
reported that she still had the sensation that her knee would 
pop if she went into a full knee bend.  On examination, there 
was no intra-articular effusion.  Range of motion was full 
with some mild discomfort on full flexion.  There was mild 
laxity in the lateral collateral ligament.  The impression 
was right MCL strain, improved.  

An MRI of the right knee dated in December 1997 revealed mild 
degenerative signal in the medial meniscus and lateral 
meniscus without evidence of meniscal tear.   

VA outpatient treatment records dated in April 1998 show that 
bilateral knee pain had improved with a change in job which 
was less demanding on the knees.  In June 1998, the veteran 
complained of left knee pain of 3 days' duration.  The 
assessment was alteration of comfort.  Objective examination 
showed that active and passive range of motion was normal for 
the left crepitant knee.  

The veteran was afforded a VA examination in October 1998, at 
which time the veteran stated that right knee instability had 
worsened.  She described right knee buckling every week, 
without falling.  She was unable to squat or participate in 
sporting events secondary to right knee instability/buckling.  
She complained that her left knee was constantly swollen and 
it buckled every month, especially on moving up and down 
stairs.  She took medication for discomfort.  Objective 
examination of the right knee showed mild swelling with 
moderate crepitus.  Range of motion of the right knee was 
from -5 degrees of extension to 120 degrees of flexion.  
Examination of the left knee showed mild crepitus with a 
slight effusion.  Range of motion of the left knee was from -
3 degrees of extension to 135 degrees of flexion.  The 
veteran had difficulty walking on heels and toes and had to 
extend her arms for balance.  Her gait was slow and measured 
favoring the right knee.  The assessments were right knee 
instability and left knee condition.  

The veteran testified at a personal hearing at the RO in 
March 1999.  The veteran stated that she had "a lot" of 
instability of the right knee and had difficulty maintaining 
her balance.  Hearing transcript (T.) 1.  The pain in the 
right knee ranged from 3 to 7 on a scale of 10.  The veteran 
no longer ran or sat cross-legged due to the right knee.  T. 
2.  As to the left knee, the veteran indicated that she had 
stiffness and swelling of the left knee.  She recalled that 
the specific diagnosis was osteoarthritis based on X-rays and 
other testing.  T. 3.  The veteran described her knee pain as 
constant.  T. 4.  

The veteran was afforded an orthopedic examination on behalf 
of VA in October 2000; the examiner noted that the veteran's 
claims file was reviewed.  Current complaints included 
bilateral, daily knee pain with associated swelling.  The 
veteran reported a buckling sensation with bending.  Physical 
examination revealed that the veteran had a normal gait and 
an ability to walk on heels and toes and fully squat.  There 
were reports of pain with rising from the squats.  Range of 
motion of both knees was from 0 degrees of extension to 140 
degrees of flexion.  Testing for laxity was negative.  Thigh 
and calf circumferences were equal bilaterally.  X-rays 
showed intact joint space, without fractures or significant 
bony abnormalities.  The impression was patellofemoral 
impingement syndrome of both knees.  The examiner stated that 
the veteran's symptoms of instability were due to the kneecap 
rubbing in the femoral groove, causing pain that could result 
in buckling of the knee.  The buckling was considered 
secondary to pain from underneath the kneecap and not due to 
ligamentous instability.  Strengthening exercises were 
recommended.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(2002); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a determination with regard to both 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Traumatic arthritis, confirmed by X-rays, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002). Degenerative arthritis 
established by X-ray findings may be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Read together, Diagnostic Code 5010 and 38 C.F.R. § 4.59 thus 
state that painful motion of a major joint or groups caused 
by traumatic arthritis, where arthritis is established by x-
ray, is deemed to be limited motion and entitled to a minimum 
10 percent rating per joint, combined under Diagnostic Code 
5010, even though there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 
VAOPGCPREC 9-98 (holding that a separate rating for arthritis 
could be based on x-ray findings and painful motion under 
38 C.F.R. § 4.59).

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted.

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension of the knee is limited to 15 
degrees, 20 percent is warranted. When extension is limited 
to 10 degrees, 10 percent is warranted.  When extension is 
limited to 5 degrees, zero percent is warranted.

Full range of motion of the knee is present when there is 
flexion to 140 degrees and extension of 0 degrees.  38 C.F.R. 
§ 4.71, Plate II (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).  The new 
law specifically enumerates the requirements of the duty to 
assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of those regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The RO informed the veteran of the evidence needed to support 
the claims via the rating decision, and statement and 
supplemental statements of the case and associated 
correspondence issued since she filed her claims.  The above 
documentation in the aggregate has informed the veteran of 
the rationale for the denial of the claims.  In the June 2002 
supplemental statement of the case, the RO provided the 
veteran with the new regulations that set forth the 
obligations of VA and the duties of the veteran as well.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Thus, the Board finds that VA has complied with VA's 
notification requirements.

In connection with the veteran's claims for increased 
evaluations the RO acquired a substantial quantity of 
clinical documentation.  Overall, the evidentiary record 
includes the service medical records and additional post 
service medical records.  The veteran has been afforded the 
benefit of multiple medical examinations which included 
evaluations of his knees.  Additionally, the RO obtained 
private and VA medical records.  Further, the veteran had the 
opportunity to present additional evidence and argument at a 
personal hearing.  Accordingly, the VA's duty to assist has 
also been fulfilled under VCAA.  

Increased Evaluation: Right Knee

Per the December 2000 rating decision, the veteran's service-
connected disability of the right knee has been rated by 
analogy to arthritis due to trauma under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  It is noted that a minimum compensable 
rating of 10 percent is assignable for a joint which is 
impacted by painful or limited motion when there is arthritic 
change.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (5010).  

As reported earlier, radiographic studies of both knees are 
negative for arthritis and the knees on x-ray have been 
reported as normal.  However, given that the veteran has 
documented ongoing painful motion, and objective examinations 
such as in October 1997 and October 1998 demonstrated a 
limitation of motion (though not to a compensable degree 
under DC 5260), the Board finds that a 10 percent evaluation 
is assignable as a result of limited motion due to pain.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Consistent 
with 38 C.F.R. § 4.14, this manifestation is distinct from 
that contemplated under DC 5257 which does not include 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996) (DC 5257 is not predicated on loss of range of 
motion). 

In order to warrant a 20 percent evaluation under diagnostic 
code 5260, right knee flexion would have to be limited to 30 
degrees.  The examinations during this appellate period do 
not reveal such severity.  At worst, right knee flexion was 
shown to be 120 degrees in October 1998, even considering the 
effects of pain.  The more recent October 2000 special 
orthopedic examination of the knees was negative for any 
limitation of motion of the right knee.  Accordingly, an 
increased evaluation under this Code is not warranted.

In order to warrant a 20 percent evaluation under Diagnostic 
Code 5261, right knee extension would have to be limited to 
15 degrees.  The evidence of record shows normal to better-
than normal extension.  Accordingly, a grant of entitlement 
to an increased evaluation under Diagnostic Code 5261 is not 
warranted.

With regard to evidence of any subluxation or instability, 
the record contains evidence both for and against a 
compensable rating under DC 5257.  Several examinations were 
negative for laxity, despite the veteran's subjective reports 
(see examinations on November 1996, October 1997 and October 
2000).  On the other hand, there is the veteran's sworn 
testimony regarding knee buckling and several examinations 
that showed objective findings of laxity (later in November 
1996, November 1997 and October 1998).  As noted above, when 
the evidence is in equipoise, any doubt is resolved in the 
veteran's favor.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  Therefore, the Board finds that 
the record supports a finding of subluxation or lateral 
instability.  

As to the degree of severity of the recurrent laxity, the 
examiners have described it as "slight" (November 1996) and 
"mild" (November 1997).  Under DC 5257, a 
10 percent rating is assigned for slight impairment.  No 
examiner has described the laxity as more than slight, nor 
may the Board consider the effects of pain under this 
diagnostic code.  See Johnson v. Brown, 9 Vet. App. 7 (1996) 
(DC 5257 is not predicated on loss of range of motion, and 
§§ 4.40 and 4.45, with respect to pain, do not apply).  
Consequently, only a 10 percent rating is warranted under DC 
5257.  To the extent indicated above, an increased rating is 
warranted.  

Increased Evaluation: Left Knee 

The veteran's service-connected left knee disability has been 
rated by analogy to arthritis due to trauma under 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  It is noted that a minimum 
compensable rating of 10 percent is assignable for a joint 
which is impacted by painful or limited motion when there is 
arthritic change.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(5010).  As reported earlier, radiographic studies of both 
knees are negative for arthritis and the knees on x-ray have 
been reported as normal.  The current 10 percent evaluation 
contemplates impairment related to pain.

Current range of motion of the left knee has been found to be 
0 degrees extension and 140 degrees flexion, which, as shown 
above, is normal.  Thus, a rating in excess of 10 percent is 
not warranted under either Diagnostic Code 5260 or Diagnostic 
Code 5261 based on actual range of motion.

The "claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under DC 5260 
or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  In this 
case, there is very slight limited motion shown in the left 
knee at 135 degrees of flexion in October 1998.  Given the 
painful motion and the noncompensable restricted motion, the 
10 percent rating currently in effect is sufficient to 
reflect the disability picture.  Since there is no evidence 
of atrophy (thigh and calf circumferences are equal 
bilaterally) or other signs of disuse due to pain as required 
under 38 C.F.R. § 4.40, the Board cannot find that a higher 
rating under the codes for limitation of motion is warranted.  

A further review of the left knee medical evidence, as shown 
above, reveals no recurrent subluxation or lateral 
instability.  There is no evidence of any subluxation or 
instability of this extremity; the examiners' findings 
pertained to only right knee laxity.  Thus separate ratings 
for instability under diagnostic code 5257 and limitation of 
motion cannot be considered.  Additionally, the Board notes 
that radiographic studies of the left knee have been reported 
as normal.

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to a rating in excess of 10 percent for 
the veteran's service-connected left knee disability. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for left knee disability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee disability based on limitation of motion is 
denied.  

A separate evaluation of 10 percent, but no more, for right 
knee disability based on instability is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.    

Entitlement to an evaluation in excess of 10 percent for 
disability of the left knee is denied.  



		
	M. Sabulsky 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

